



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Berhe, 2019 ONCA 131

DATE: 20190220

DOCKET: C62882 and C63354

MacPherson, Sharpe and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Yohannes Berhe

Appellant

Yohannes Berhe, acting in person

Andrew Hotke, for the respondent

Heard: February 11, 2019

On appeal from the decision of the Summary Convictions
Appeal Court dated October 24, 2016 by Justice Suhail A.Q. Akhtar of the
Superior Court of Justice, dismissing the appeal from the conviction entered on
October 15, 2015 by Justice Cathy Mocha of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT



[1]

The appellant contends that the trial judge erred with respect to his alibi
evidence and the identity evidence of a Crown witness. He also says that the
trial judge erred by not holding a
voir dire
on an issue. On these and
other issues, we agree with the reasons of the trial judge and the summary
conviction appeal judge.

[2]

Accordingly, we refuse to grant leave to appeal.


